IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,454



                          EX PARTE SAMUEL JONES, Applicant



             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. F-2006-2128-E IN THE 367 TH DISTRICT COURT
                          FROM DENTON COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to life imprisonment.

        Applicant contends that his counsel rendered ineffective assistance because he failed to

timely file a notice of appeal.

        Trial counsel submitted an affidavit stating that he knew of Applicant’s desire to appeal and

did not take steps to assure that his appellate rights were preserved. Ex parte Axel, 757 S.W.2d 369
                                                                                                        2

(Tex. Crim. App. 1988). We find, therefore, that Applicant is entitled to the opportunity to file an

out-of-time appeal of the judgment of conviction in Cause No. F-2006-2128-E from the 367th

Judicial District Court of Denton County. Applicant is ordered returned to that time at which he may

give a written notice of appeal so that he may then, with the aid of counsel, obtain a meaningful

appeal. All time limits shall be calculated as if the sentence had been imposed on the date on which

the mandate of this Court issues. We hold that, should Applicant desire to prosecute an appeal, he

must take affirmative steps to file a written notice of appeal in the trial court within 30 days after the

mandate of this Court issues.



Delivered: November 17, 2010
Do Not Publish